Case 1:16-cr-00086-JKB Document 184 Filed 09/03/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

*

UNITED STATES OF AMERICA oe
v. | + CRIMINAL NO. JKB-16-0086
DONTAE SMALL, ‘
Defendant *
* * * | * P * xk % x te *
MEMORANDUM AND ORDER

Now pending before the Court is the Defendant’s MOTION TO VACATE, SET ASIDE,
OR CORRECT SENTENCE (ECF No. 171). The Government has responded (ECF No. 179), and
the Defendant has filed other papers in relation to the Motion (ECF Nos. 173, 178, 181). The
Court has reviewed these documents carefully as well as the full record in the case. The Motion
will be DENIED.
| In attacking his conviction, the Defendant first complains that his lawyer was ineffective
during’ the hearing on pretrial motions. Specifically, he complains that his lawyer failed to
investigate and failed to call certain witnesses who would have helped him at that hearing. The
key issue at the motions hearing was whether a certain cell phone and its contents could be
introduced against the Defendant at trial. There was a question of abandonment. The Court ruled
that in fact there had been abandonment and that the Defendant no longer retained any reasonable
expectation of privacy in the phone. The fact that some other person might have technically owned
the phone was of no moment, but the Defendant objects to his lawyer having failed to raise and
argue that issue. The Defendant also argues that he did not actually abandon the phone and that

he only dropped it “accidently.” In making that argument, the Defendant ignores the fact that
- Case 1:16-cr-00086-JKB Document 184 Filed 09/03/21 Page 2 of 4

whether the phone was “abandoned” at the time it was seized by law enforcement tums on “the
objective facts available to the investigating officers, not the owner’s subjective intent.” United
States v. Nowak, 825 F.3d 946, 948 (8 Cir. 2016). In the end, Judge Blake explained her ruling
in detail (ECF No. 132 at 42-43). That ruling makes it abundantly clear that the issues about which
the Defendant finds fault did not matter, and that counsel made no errors in the handling of this
issue at the motions hearing. Counsel’s conduct fell within the wide zone of acceptability afforded
under Strickland v. Washington, 466 U.S. 668 (1984), and its progeny.

The Defendant also complains that his lawyer did not call witnesses Ronald Hall and
Daquan Walker at his trial. Counsel is afforded wide latitude in determining which witnesses to
call at trial. United States v. Dyess, 730 F.3d 354, 364-65 (4% Cir, 2013).

In making the decision not to call these witnesses; counsel made strategic decisions within
the wide strategic latitude he is afforded under Strickland. These witnesses had criminal exposure
themselves and likely would have invoked their Fifth Amendment rights to not incriminate
themselves. Further, the witnesses would have been subject to cross-examination and may well
have revealed evidence tending to incriminate the Defendant. Counsel had to make “tudgment
calls” in terms of who he put on the stand, and his decisions here fall within the acceptable range
under Strickland. As with respect to the allegations of ineffective assistance of counsel at the
motions hearing, for the stated reasons this claim also fails.

Next, the Defendant complains that his lawyer was ineffective for failing to seek a
postponement after learning that witness “J.B.” would testify at trial. Here, the Court agrees with
the Government that the Defendant falls short on his obligation to demonstrate that there would
have been any consequence (i.e., prejudice) to him as a result of this decision by counsel.

Defendant’s speculations do not meet the requirements of prong two of Strickland. In reaching
Case 1:16-cr-O00086-JKB Document 184 Filed 09/03/21 Page 3 of 4

this conclusion, the Court is entitled to consider, and does consider, the otherwise overwhelming
proof of guilt. This claim fails.

The Defendant next complains about his lawyer’s performance during closing argument.
. This, too, fails under Strickland. The Defendant is not entitled to have his lawyer make a particular
argument on closing, including one that with the benefit of hindsight now might now seem, to the
Defendant, more powerful or effective. Defense counsel made a sophisticated closing argument
that went after the weakest elements of the Government’s case. He attacked the proof of intent to
cause death or serious bodily harm. He made other relevant arguments. His strategy in closing
argument, and his execution, was well within the range of competency expected by Strickland.
Further, the Defendant does not make any credible showing or argument with respect to prejudice.
This claim fails on both prongs of Strickland,

| Last, the Defendant objects to his lawyer’s failure to seek 4 Remmer hearing. The record

reveals, though, that trial counsel pursued this issue, prior to the verdict. He asked the Court to
voir dire the jurors on the question of possible inappropriate contact. The Remmer issue failed on
direct appeal, and it fails as an allegation of ineffective assistance of counsel because the lawyer
appropriately raised the issue with the Court and pushed, unsuccessfully, for a remedy.
Defendant’s lawyer raised this issue again, post-verdict. There can be no conclusion but that
counsel went down fighting on the question of possible inappropriate contact with the jury.
Accordingly, there was no ineffective assistance of counsel around this issue. This claim fails.

Finally, the Defendant argues that the errors he raises, cumulatively, amounted to
ineffective assistance. The Court is not persuaded, largely because none of the Defendant’s
contentions, individually, carry any weight. Most problematic for the Defendant: Cumulative

errors, based solely on the accumulation, cannot carry the day for an ineffective assistance claim

 
Case 1:16-cr-00086-JKB Document 184 Filed 09/03/21 Page 4 of 4

in the Fourth Circuit. Fisher v. Angelone, 163 F.3d 835, 852 (4" Cir. 1988).
For all the reasons herein, the Motion (ECF No. 171) is DENIED.
The Court DENIES a CERTIFICATE OF APPEALABILITY as the case does not raise

issues that meet or exceed the requisite standard for issuing such certificate in this Circuit.

DATED this , day of September, 2021.

BY THE COURT:

OD, KP2Lk

James K. Bredar
Chief Judge

 
